Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,951,213. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of this instant application are taught in the claim set of he previously filed U.S. Paten 10,951,213.

With regards to claim 2. Manipatruni teaches an apparatus comprising: 
a first metal line of a first metal layer; 
a second metal layer, wherein the second metal layer is higher than the first metal layer; 
a first capacitor on the first metal line, wherein the first capacitor is further coupled to a first input line of the second metal layer; 
a second capacitor on the first metal line, wherein the second capacitor is further coupled to a second input line of the second metal layer; and 
a third capacitor on the first metal line, wherein the third capacitor is further coupled to a third input line of the second metal layer, wherein the first capacitor, the second capacitor, and the third capacitor comprise non-linear polar material (see Manipatruni claims 1, 5, and 9). Claims 3-5, 10-11, and 13-14 are rejected based upon their dependency to claim 1.

With regards to claim 6. Manipatruni teaches the apparatus of claim 2, wherein the first metal line extends orthogonal to the first input line (see Manipatruni claim 1).

With regards to claim 7. Manipatruni teaches the apparatus of claim 2, wherein the first capacitor, the second capacitor, and the third capacitor are positioned between the first metal layer and the second metal layer (see Manipatruni claim 1).

With regards to claim 8. Manipatruni teaches the apparatus of claim 2, wherein the non-linear polar material includes one of: ferroelectric material, paraelectric material, or non-linear dielectric (see Manipatruni claim 2).

With regards to claim 9. Manipatruni teaches the apparatus of claim 8, wherein the ferroelectric material includes one of: 
bismuth ferrite (BFO) with a doping material, wherein the doping material is one of Lanthanum, or elements from lanthanide series of periodic table; 
lead zirconium titanate (PZT), or PZT with a doping material, wherein the doping material is one of La, or Nb; 
a relaxor ferroelectric which includes one of lead magnesium niobate (PMN), lead magnesium niobate-lead titanate (PMN-PT), lead lanthanum zirconate titanate (PLZT), lead scandium niobate (PSN), Barium Titanium-Bismuth Zinc Niobium Tantalum (BT-BZNT), or Barium Titanium-Barium Strontium Titanium (BT-BST); 
a perovskite which includes one of: BaTiO3, PbTiO3, KNbO3, or NaTaO3; 
a hexagonal ferroelectric which includes one of: YMnO3, or LuFeO3; 
hexagonal ferroelectrics of a type h-RMnO3, where R is a rare earth element which includes one of: cerium (Ce), dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lanthanum (La), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium (Tm), ytterbium (Yb), or yttrium (Y); 
hafnium (Hf), Zirconium (Zr), Aluminum (Al), Silicon (Si), their oxides or their alloyed oxides; 
hafnium oxides as Hfl-x Ex Oy, where E can be Al, Ca, Ce, Dy, Er, Gd, Ge, La, Sc, Si, Sr, Sn, or Y; 
Al(1-x)Sc(x)N, Ga(1-x)Sc(x)N, Al(1-x)Y(x)N or Al(1-x-y)Mg(x)Nb(y)N, y doped HfO2, where x includes one of: Al, Ca, Ce, Dy, Er, Gd, Ge, La, Sc, Si, Sr, Sn, or Y, wherein 'x' is a fraction; 
niobate type compounds LiNbO3, LiTaO3, Lithium iron Tantalum Oxy Fluoride, Barium Strontium Niobate, Sodium Barium Niobate, or Potassium strontium niobate; or 
an improper ferroelectric which includes one of: [PTO/STO]n or [LAO/STO]n, where 'n' is between 1 to 100 (see Manipatruni claim 7).

With regards to claim 12. Manipatruni teaches the apparatus of claim 2, wherein signals on the first input line, the second input line, and the third input line are digital signals, wherein the first metal line has a voltage which is either at ground level or a supply level (see Manipatruni claim 9).

With regards to claim 15. Manipatruni teaches a method comprising: 
forming a first metal line of a first metal layer; 
forming a second metal layer, wherein the second metal layer is higher than the first metal layer; 
forming a first capacitor on the first metal line, wherein the first capacitor is further coupled to a first input line of the second metal layer; 
forming a second capacitor on the first metal line, wherein the second capacitor is further coupled to a second input line of the second metal layer; and 
forming a third capacitor on the first metal line, wherein the third capacitor is further coupled to a third input line of the second metal layer, wherein the first capacitor, the second capacitor, and the third capacitor comprise non-linear polar material (see Manipatruni claims 1, 5, and 9). Claims 16-18 are rejected based upon their dependency to claim 15.

With regards to claim 19. Manipatruni teaches the method of claim 15, wherein the first metal line extends orthogonal to the first input line, and wherein the first capacitor, the second capacitor, and the third capacitor are positioned between the first metal layer and the second metal layer (see Manipatruni claim 1).

With regards to claim 20. Manipatruni teaches a system comprising: 
a memory circuitry to store one or more instructions; 
a processor circuitry coupled to the memory circuitry; and 
a communication interface to allow the processor circuitry to communicate with another device (see Manipatruni claim 17), wherein the processor circuitry comprises: 
a first metal line of a first metal layer; 
a second metal layer, wherein the second metal layer is higher than the first metal layer; 
a first capacitor on the first metal line, wherein the first capacitor is further coupled to a first input line of the second metal layer; 
a second capacitor on the first metal line, wherein the second capacitor is further coupled to a second input line of the second metal layer; and 
a third capacitor on the first metal line, wherein the third capacitor is further coupled to a third input line of the second metal layer, wherein the first capacitor, the second capacitor, and the third capacitor comprise non-linear polar material (see Manipatruni claim 17). Claim 21 is rejected based upon its dependency to claim 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 6-15, and 19-20  are rejected under 35 U.S.C. 102(a)(1) as being antipated by Manipatruni U.S. Paten 10,951,213.

With regards to claim 2. Manipatruni teaches an apparatus comprising: 
a first metal line (as shown in Manipatruni figure 6A, item cn) of a first metal layer (M1); 
a second metal layer (M2), wherein the second metal layer is higher than the first metal layer (M2 above M1); 
a first capacitor on the first metal line (C1), wherein the first capacitor is further coupled to a first input line of the second metal layer (Vin1); 
a second capacitor on the first metal line (C2), wherein the second capacitor is further coupled to a second input line of the second metal layer (Vin2); and 
a third capacitor on the first metal line (C3), wherein the third capacitor is further coupled to a third input line of the second metal layer (Vin3), wherein the first capacitor, the second capacitor, and the third capacitor comprise non-linear polar material (see Manipatruni col 21, lines 24 thru 27).

    PNG
    media_image1.png
    881
    594
    media_image1.png
    Greyscale


With regards to claim 6. Manipatruni discloses the apparatus of claim 2, and Manipatruni also teaches wherein the first metal line extends orthogonal to the first input line (as shown in Manipatruni figure 6A).

With regards to claim 7. Manipatruni discloses the apparatus of claim 2, and Manipatruni also teaches wherein the first capacitor, the second capacitor, and the third capacitor are positioned between the first metal layer and the second metal layer (as shown in Manipatruni figure 6A, items C1, C2, and, C3 are between M1 and M2).

With regards to claim 8. Manipatruni discloses the apparatus of claim 2, and Manipatruni also teaches wherein the non-linear polar material includes one of: ferroelectric material, paraelectric material, or non-linear dielectric (see Manipatruni col 21, lines 54 thru 56).

With regards to claim 9. Manipatruni discloses the apparatus of claim 8, and Manipatruni also teaches wherein the ferroelectric material includes one of: 
bismuth ferrite (BFO) with a doping material, wherein the doping material is one of Lanthanum, or elements from lanthanide series of periodic table; 
lead zirconium titanate (PZT), or PZT with a doping material, wherein the doping material is one of La, or Nb; 
a relaxor ferroelectric which includes one of lead magnesium niobate (PMN), lead magnesium niobate-lead titanate (PMN-PT), lead lanthanum zirconate titanate (PLZT), lead scandium niobate (PSN), Barium Titanium-Bismuth Zinc Niobium Tantalum (BT-BZNT), or Barium Titanium-Barium Strontium Titanium (BT-BST); 
a perovskite which includes one of: BaTiO3, PbTiO3, KNbO3, or NaTaO3; 
a hexagonal ferroelectric which includes one of: YMnO3, or LuFeO3; 
hexagonal ferroelectrics of a type h-RMnO3, where R is a rare earth element which includes one of: cerium (Ce), dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lanthanum (La), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium (Tm), ytterbium (Yb), or yttrium (Y); 
hafnium (Hf), Zirconium (Zr), Aluminum (Al), Silicon (Si), their oxides or their alloyed oxides; 
hafnium oxides as Hfl-x Ex Oy, where E can be Al, Ca, Ce, Dy, Er, Gd, Ge, La, Sc, Si, Sr, Sn, or Y; 
Al(1-x)Sc(x)N, Ga(1-x)Sc(x)N, Al(1-x)Y(x)N or Al(1-x-y)Mg(x)Nb(y)N, y doped HfO2, where x includes one of: Al, Ca, Ce, Dy, Er, Gd, Ge, La, Sc, Si, Sr, Sn, or Y, wherein 'x' is a fraction; 
niobate type compounds LiNbO3, LiTaO3, Lithium iron Tantalum Oxy Fluoride, Barium Strontium Niobate, Sodium Barium Niobate, or Potassium strontium niobate; or 
an improper ferroelectric which includes one of: [PTO/STO]n or [LAO/STO]n, where 'n' is between 1 to 100 (see Manipatruni col 21, line 57 thru col 22, line 21).

With regards to claim 10. The apparatus of claim 8, and Manipatruni also teaches wherein the paraelectric material includes one of: SrTiO3, Ba(x)Sr(y)TiO3, HfZrO2, Hf-Si-O, La-substituted PbTiO3, or PMN-PT based relaxor ferroelectrics (see Manipatruni col 6, lines 22 thru 29).

With regards to claim 11. Manipatruni discloses the apparatus of claim 8, and Manipatruni also teaches wherein the paraelectric material includes one of: Sr, Ti, Ba, Hf, Zr, Si, La, or Pb (see Manipatruni col 22, lines 26 thru 28).

With regards to claim 12. Manipatruni discloses the apparatus of claim 2, and Manipatruni also teaches wherein signals on the first input line, the second input line, and the third input line are digital signals, wherein the first metal line has a voltage which is either at ground level or a supply level (see Manipatruni col 22, lines 26 thru 28).

With regards to claim 13. The apparatus of claim 2, and Manipatruni also teaches wherein when the third input line is at ground level, a voltage on the first metal line is an AND logic function of signals on the first input line and the second input line (see Manipatruni col 11, lines 9 thru 12).

With regards to claim 14. The apparatus of claim 2, and Manipatruni also teaches wherein when the third input line is at supply level, a voltage on the first metal line is an OR logic function of signals on the first input line and the second input line (see Manipatruni col 11, lines 6 thru 9).

With regards to claim 15. Manipatruni teaches a method comprising: 
forming a first metal line (as shown in Manipatruni figure 6A, item cn) of a first metal layer (M1); 
forming a second metal layer (M2), wherein the second metal layer is higher than the first metal layer (M2 above M1); 
forming a first capacitor on the first metal line (C1), wherein the first capacitor is further coupled to a first input line of the second metal layer (Vin1); 
forming a second capacitor on the first metal line (C2), wherein the second capacitor is further coupled to a second input line of the second metal layer (Vin2); and 
forming a third capacitor on the first metal line (C3), wherein the third capacitor is further coupled to a third input line of the second metal layer (Vin3), wherein the first capacitor, the second capacitor, and the third capacitor comprise non-linear polar material (see Manipatruni col 21, lines 24 thru 27).

With regards to claim 19. Manipatruni discloses the method of claim 15, and Manipatruni also teaches wherein the first metal line extends orthogonal to the first input line (as shown in Manipatruni figure 6A), and wherein the first capacitor, the second capacitor, and the third capacitor are positioned between the first metal layer and the second metal layer (as shown in Manipatruni figure 6A, items C1, C2, and, C3 are between M1 and M2).

With regards to claim 20. Manipatruni teaches a system comprising: 
a memory circuitry to store one or more instructions (as shown in Manipatruni figure 7, item 701); 
a processor circuitry coupled to the memory circuitry (as shown in Manipatruni figure 7, item 705 coupled to 701); and 
a communication interface to allow the processor circuitry to communicate with another device (as shown in Manipatruni figure 7, item 710), wherein the processor circuitry comprises: 
a first metal line (as shown in Manipatruni figure 6A, item cn; figure 6A shows the circuitry use in figure 7 item 705) of a first metal layer (as shown in Manipatruni figure 6A, item M1); 
a second metal layer (as shown in Manipatruni figure 6A, item M2), wherein the second metal layer is higher than the first metal layer (as shown in Manipatruni figure 6A, item M2 above M1); 
a first capacitor on the first metal line (as shown in Manipatruni figure 6A, item C1), wherein the first capacitor is further coupled to a first input line of the second metal layer (as shown in Manipatruni figure 6A, item Vin1); 
a second capacitor on the first metal line (as shown in Manipatruni figure 6A, item C2), wherein the second capacitor is further coupled to a second input line of the second metal layer (as shown in Manipatruni figure 6A, item Vin2); and 
a third capacitor on the first metal line (as shown in Manipatruni figure 6A, item C3), wherein the third capacitor is further coupled to a third input line of the second metal layer (as shown in Manipatruni figure 6A, item Vin3), wherein the first capacitor, the second capacitor, and the third capacitor comprise non-linear polar material (see Manipatruni col 21, lines 24 thru 27).

Allowable Subject Matter
Claims 3-5, 16-18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 3. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “a via coupled to the first metal line, the via being under the first metal line; and 
an active device having a gate electrode, wherein the gate electrode is coupled to the via”. Claims 4-5 are objected to based upon their dependency to claim 3.

With regards to claim 16. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “forming a via coupled to the first metal line, the via being under the first metal line; and 
forming an active device having a gate electrode, wherein the gate electrode is coupled to the via”. Claims 17-18 are objected to based upon their dependency to claim 16.

With regards to claim 21. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “a via coupled to the first metal line, the via being under the first metal line; and 
an active device having a gate electrode, wherein the gate electrode is coupled to the via”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manipatruni U.S. Patent 11,018,672 – 3 input majority circuit
Shih U.S. Pub 2019/0051812 – FE capacitors built in layering
Wang U.S. Pub 2017/0337983 – FE capacitors built in layering
Inoue U.S. Pub 2001/0052619 – FE capacitors built in layering

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844